IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

ANDREW C. NIELSEN, JONATHAN               )
C. NIELSEN and MICHAEL J.                 )
REYNOLDS,                                 )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  ) C.A. No. 2019-0164-MTZ
                                          )
EBTH Inc., a Delaware Corporation,        )
                                          )
            Defendant.                    )
                                          )

                           MEMORANDUM OPINION
                           Date Submitted: June 26, 2019
                          Date Decided: September 30, 2019

D. McKinley Measley, Lauren Neal Bennett, and Barnaby Grzaslewicz, MORRIS
NICHOLS ARSHT & TUNNELL LLP, Wilmington, Delaware; Joseph C.
Weinstein and Sean L. McGrane, SQUIRE PATTON BOGGS (US) LLP,
Cleveland, Ohio, Attorneys for Plaintiffs Andrew C. Nielsen, Jonathan C. Nielsen,
and Michael J. Reynolds.

Jonathan M. Stemerman, ELLIOTT GREENLEAF P.C., Wilmington, Delaware;
Frances Floriano Goins, ULMER & BERNE, LLP, Cleveland, Ohio; and John M.
Hands, ULMER & BERNE, LLP, Cincinnati, Ohio, Attorneys for Defendant
EBTH, Inc., a Delaware Corporation.


ZURN, Vice Chancellor.
      This case presents the common issue of whether the plaintiffs are entitled to

advancement of fees and expenses incurred in a separate action. Advancement

cases often follow a familiar series of steps: 1) a corporation grants its officers or

directors advancement rights; 2) those directors or officers are hauled into court for

acts relating to their role with the corporation; 3) those individuals then seek to

exercise the rights the corporation granted them; and 4) the corporation resists,

arguing that entitlement is improper because the case is exceptional and requires

the Court to deviate from well-settled principles of law. But all advancement cases

present unique facts because the underlying actions take various forms. Despite

the many nuances, few cases present facts that fall short of Delaware’s standard

favoring advancement.

      This case follows the common pattern. The plaintiffs are former officers or

directors of the defendant company.            The company granted mandatory

advancement rights to the plaintiffs in its certificate of incorporation, as well as in

separate indemnification agreements. While serving in their corporate roles, the

plaintiffs sold their stock in the company in a private transaction. The company

was not a party to the transaction, but entered into an agreement with the buyer that

allowed the buyer to obtain the company’s confidential and proprietary financial

information in considering the transaction. That agreement explicitly authorized

the buyer to seek information from the plaintiffs and one additional person who the


                                          2
plaintiffs controlled. Thereafter, the plaintiffs allegedly provided the buyer with

false, misleading, or otherwise incomplete information about the company’s

financial status, and did so on the company’s behalf.         This information was

material to the buyer’s decision to complete the transaction. After the closing, the

buyer discovered the plaintiffs’ misconduct and sued the plaintiffs and the

company, alleging that the plaintiffs used their status as company insiders to

fraudulently induce the buyer to purchase stock for the plaintiffs’ benefit.

         The plaintiffs asked for advancement, and the company refused, resulting in

this action.    On the plaintiffs’ motion for summary judgment, the company

contends that the plaintiffs are not entitled to advancement because they are not

parties to the underlying action by reason of the fact that they served as officers or

directors of the company. The company argues that this case is unique, and

distinguishable from cases involving claims by a company against its own officers

or directors, because the plaintiffs sold the stock in their individual capacities and

because the company was not a party to the transaction and owed no duty to the

buyer.

         I disagree and grant the plaintiffs’ motion for summary judgment. The

plaintiffs are entitled to advancement because, according to the pleadings in the

underlying action, they are parties to that action by reason of the fact that they

served as directors or officers of the company.


                                          3
   I.      BACKGROUND

        This advancement action for expenses and fees-on-fees arises from claims

against plaintiffs Andrew Nielsen (“A. Nielsen”), Jonathan (“J. Nielsen”), and

Michael Reynolds (collectively, “Plaintiffs”) in an action pending in the United

States District Court for the Southern District of Ohio, Light EBTH LLC v. EBTH

Inc. et al., 1:19-cv-00011-TSB, (the “Ohio Action”).        Defendant EBTH Inc.

(“EBTH,” or the “Company”) is a Delaware corporation with its principal place of

business in Cincinnati, Ohio. Plaintiffs are former officers of EBTH and former

members of EBTH’s board of directors (the “Board”). At all times relevant to the

Ohio Action and this proceeding, Plaintiffs served as EBTH officers or Board

members.

        Plaintiffs contend that they are entitled to advancement for the Ohio Action

under the Company’s charter and its indemnification agreements with Plaintiffs.

On Plaintiffs’ motion for summary judgment (the “Motion”), the facts are drawn

from the evidentiary record developed by the parties, including the undisputed

allegations of the Verified Complaint for Advancement (the “Advancement

Complaint”), the pleadings in the Ohio Action, and other documentary exhibits that

are not factually disputed.




                                          4
         A.     Plaintiffs Were Officers, Directors, Employees, And Agents Of
                EBTH Covered By Advancement Provisions In The EBTH
                Charter And Indemnification Agreements.

         From May 2012 through early 2018, A. Nielsen served as the Company’s

President and Chief Executive Officer, and as a member of the Board. J. Nielsen

served as the Company’s Chief Revenue Officer from May 2012 through March

2017, as the Company’s Chief Business Officer from March 2017 through May

2018, and as a member of the Board during those times. Reynolds served as the

Company’s Chief Financial Officer from May 2012 through October 2016, as

Chief Operating Officer from October 2016 through March 2018, and as a member

of the Board from May 2012 through late 2016.

         By serving in these roles, Plaintiffs benefitted from advancement provisions

in the Company’s Third Amended and Restated Certificate of Incorporation (the

“Charter”) and their Indemnification Agreements with EBTH.                  The Charter

provides for mandatory indemnification and advancement as follows:

         The Corporation shall indemnify and hold harmless, to the fullest
         extent permitted by applicable law as it presently exists or may
         hereafter be amended, any person (an “Indemnified Person”) who was
         or is made or is threatened to be made a party or is otherwise involved
         in any action, suit or proceeding, whether civil, criminal,
         administrative or investigative (a “Proceeding”), by reason of the fact
         that such person . . . is or was a director or officer of the Corporation
         . . . .1



1
    Docket Item (“D.I.”) 1 [hereinafter “Compl.”] Ex. A, Art. Tenth, § 1.


                                              5
         The Corporation shall advance (i.e., pay in advance) the expenses
         . . . incurred by a person in defending any Proceeding in advance of its
         final disposition, provided, however, that, to the extent required by
         law, such payment of expenses in advance of the final disposition of
         the Proceeding shall be made only upon receipt of an unsecured
         undertaking by the Indemnified Person to repay all amounts advanced
         if it should be ultimately determined that the Indemnified Person is
         not entitled to be indemnified under this Article Tenth or otherwise.2

The Charter also contains a “fees-on-fees” provision, providing that in connection

with an action to enforce a right to advancement, “if successful in whole or in part,

[Plaintiffs] shall be entitled to be paid the expense of prosecuting such claim.”3

Under the Charter’s terms, the Company bears the burden of proving the individual

is not entitled to the indemnification or advancement.4

         On November 19, 2014, EBTH entered into an Indemnification Agreement

with each Plaintiff.5        Each Indemnification Agreement contains the following

advancement provision:




2
    Id. Ex. A, Art. Tenth, § 2.
3
    Id. Ex. A, Art. Tenth, § 3.
4
  Id. (“In any such action, the Corporation shall have the burden of proving that the
Indemnified Person is not entitled to the requested indemnification or advancement of
expenses under applicable law.”).
5
    Id. Exs. B–D.


                                            6
         Advancement of Expenses. Notwithstanding any other provision of
         this Agreement, the Company shall advance all Expenses incurred by
         or on behalf of Indemnitee in connection with any Proceeding by
         reason of Indemnitee’s Corporate Status within thirty (30) days after
         the receipt by the Company of a statement or statements from
         Indemnitee requesting such advance or advances from time to time,
         whether prior to or after final disposition of such Proceeding. Such
         statement or statements shall reasonably evidence the Expenses
         incurred by Indemnitee and shall include or be preceded or
         accompanied by a written undertaking by or on behalf of Indemnitee
         to repay any Expenses advanced if it shall ultimately be determined
         that Indemnitee is not entitled to be indemnified against such
         Expenses. Any advances and undertakings to repay pursuant to this
         Section 5 shall be unsecured and interest free.6

Section 13 of the Indemnification Agreements defines “Proceeding” as

         any threatened, pending or completed action . . . in which Indemnitee
         was, is or will be involved as a party or otherwise, by reason of his or
         her Corporate Status, by reason of any action taken by him or of any
         inaction on his part while acting in his or her Corporate Status . . . .7

Finally, Section 7 of the Indemnification Agreements entitles Plaintiffs to legal

fees and costs incurred in prosecuting their advancement rights, “regardless of

whether Indemnitee ultimately is determined to be entitled to such . . .

advancement of expenses.”8


6
  Id. Ex. B § 5, Ex. C § 5, Ex. D § 5. Section 13 of the Indemnification Agreements
defines “Corporate Status” as “the status of a person who is or was a director, officer,
employee, agent or fiduciary of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that such person is or was
serving at the express written request of the Company.” Id. Ex. B § 13(a), Ex. C § 13(a),
Ex. D § 13(a).
7
    Id. Ex. B § 13(f), Ex. C § 13(f), Ex. D § 13(f).
8
    Id. Ex. B § 7(d), Ex. C § 7(d), Ex. D § 7(d).


                                                7
          B.     The Ohio Action Alleges Plaintiffs And EBTH Misrepresented Or
                 Omitted Material Facts In Connection With A Stock Purchase
                 Transaction.

          I draw the following background from the allegations in the Ohio Action.

Five individuals sold EBTH shares to ten different investors in “an overall offering

by which multiple founders of the Company sold” their shares to multiple buyers, 9

referred to as the “Founder’s Stock Offering.”10 The sellers included Plaintiffs,

who were Company “insiders.”11 Light EBTH (“Light”) purchased shares in the

Founder’s Stock Offering and is the plaintiff in the Ohio Action.12 Light has three

members: two individuals and an entity called SLC, LLC (“SLC”). Light was

formed at the request of EBTH and Plaintiffs in order to avoid investments in

EBTH stock by multiple individuals purchasing modest amounts.

           The transaction was memorialized in a Stock Purchase Agreement (the

“SPA”), which reflects that Reynolds sold 328,581 of his EBTH shares to Light for

$801,134.37, and J. Nielsen sold 40,549 of his EBTH shares to Light for

$98,865.12.13 Although A. Nielsen did not sell any EBTH shares to Light, he sold




9
    D.I. 46, Ex. 1 ¶ 52 [hereinafter “FAC”].
10
     Id. ¶¶ 24, 31, 41.
11
     Id. ¶ 53.
12
     See id. ¶¶ 1, 16, 51–53.
13
     Id. Ex. A, Schedule A.


                                               8
781,845 of his shares to another purchaser in the Founder’s Stock Offering for

$1,906,266.34.14

           EBTH was not a party to the SPA, but helped facilitate the Founder’s Stock

Offering. EBTH and SLC executed a Non-Disclosure Agreement (the “NDA”).

Through the NDA, EBTH agreed to make its “non-public, confidential or

proprietary” information available to Light15 and stated that “EBTH, Inc. and its

advisors and agents” would provide this information for purposes of “a potential

investment or other transaction with the Company.”16          Light alleges that the

NDA’s scope included communications relevant to Light’s investment through the

Founder’s Stock Offering.

           The NDA specifically identified A. Nielsen, J. Nielsen, Reynolds, and Chip

Nielsen as agents and controlling “Principals” of EBTH, and identified the

Principals as Light’s sole source of EBTH information.17 The Principals acted on

behalf of the Company and each other in connection with any disclosures or

communications made under the NDA and any transaction contemplated by the

NDA.18 A. Nielsen signed the NDA as EBTH’s CEO.


14
     Id.
15
     Id. ¶ 26.
16
     Id. ¶ 27.
17
     Id. ¶¶ 28–29.
18
     Id. ¶¶ 29–31.


                                            9
          Before the transaction closed, Plaintiffs made a series of representations to

Light and other investors regarding EBTH’s financial vitality. Light attributes

these representations to the “collective action” of Plaintiffs and EBTH. 19 On

December 1, 2016, A. Nielsen verbally represented that EBTH’s sales revenue was

expected to rise in 2017.20 On December 3, A. Nielsen, acting on behalf of

Plaintiffs and EBTH, emailed Light a copy of the executed NDA.

          Also on December 3, A. Nielsen emailed Light an EBTH pitch deck

containing additional information about the Founder’s Stock Offering, including

the price per share.21 The pitch deck also included material financial projections

for 2016 and 2017, which were consistent with A. Nielsen’s verbal representations.

A. Nielsen sent the pitch deck to Light from his EBTH email address, and J.

Nielsen was copied on the email. The pitch deck bore the EBTH logo. On

December 10, A. Nielsen emailed Light on behalf of Plaintiffs and EBTH and

provided Company financial information for 2015 and 2016 (through October

2016), as well as the Company’s purported growth model. He signed the email as

EBTH’s CEO.




19
  Id. at 6 (referring to “The December 3, 2016 Representations and Defendants’
Collective Action”).
20
     Id. ¶ 22.
21
     Id. ¶¶ 20–21, 23–24.


                                            10
          On December 19, A. Nielsen emailed Light “the most current info”

pertaining to the 2017 projections.22 On December 22, A. Nielsen again emailed

Light to provide information about the Founder’s Stock Offering. In that email, A.

Nielsen proposed a valuation of the Company’s common stock that was consistent

with the 2016 projections previously provided on December 3 and December 10

and again presented it as “the most current info.”23 Neither email mentioned any

changes or revisions to the 2016 budget or projections.24 A. Nielsen sent both

emails from his EBTH email address, on behalf of the Plaintiffs and the Company.

          On January 3, 2017, SLC asked Plaintiffs to send Light updated financials in

order to assess the proposed stock purchase.25 SLC also raised concerns about the

“Company’s SG&A expenses, and thereby its resulting loss expectations for 2016

and 2017, and raised various questions regarding the Company’s required

transaction size, profitability, and performance.”26 In response, A. Nielsen emailed

Light on January 3 and attached a document that contained certain EBTH financial

information, including some of the Company’s “actual” financials as of November

30, 2016, but omitted certain financial statements and material information about


22
     Id. ¶¶ 39–40.
23
     Id. ¶ 41.
24
     See id. ¶¶ 39–41.
25
     Id. ¶ 43.
26
     Id. ¶ 44.


                                           11
EBTH’s 2016 projections.27 A. Nielsen sent the email from his EBTH address and

on behalf of the other Plaintiffs and EBTH.

          On January 6, in reliance on Plaintiffs’ oral and written statements on

EBTH’s behalf, Light purchased EBTH shares in the Founders Stock Offering.28

Under the SPA, Plaintiffs represented and warranted that the transaction would not

violate any state or federal law,29 and that “[t]o each Seller’s knowledge, since

October 19, 2016, there has not been a material adverse effect on the business of

the Company,”30 “implying that full disclosure of the business’s financial

projections and results through that point in time had been made.”31 The stock

purchase closed on January 9.

          Thereafter, a series of post-closing communications revealed that EBTH’s

actual financial state was materially different than Plaintiffs and EBTH represented

to Light before the closing.32 Light learned




27
     Id. ¶ 47.
28
     See id. ¶¶ 50–53.
29
     Id. Ex. 1 § 4(b); see also id. ¶ 54.
30
     Id. Ex. 1 § 4(h); see also id. ¶ 55.
31
     Id. ¶ 55.
32
     See, e.g., id. ¶¶ 57–58, 67, 71, 74, 76, 80.


                                                    12
          the information provided by [Plaintiffs] as of the consummation of the
          stock transaction did not include the detailed, most up-to-date
          financial information as had been requested, the most current
          projection information for the Company’s 2016 financial
          performance, or accurate information available to [Plaintiffs] as of the
          time of the parties’ interactions that was necessary to make
          [Plaintiffs’] prior disclosures accurate, corrected, complete, and not
          misleading under the circumstances.33

Light concluded that Plaintiffs and EBTH were aware of the information’s

fraudulent nature and had the “willful intent” to induce Light to purchase EBTH

shares “through the presentation of an outdated and fabricated growth model to

which [Plaintiffs] claimed to be privy as insiders of the Company.”34

          For example, on January 10, EBTH’s Chief Financial Officer emailed the

first routine distribution of EBTH’s financial information to Light and other EBTH

stockholders. The email included “EBTH November 2016 Financials” and was

addressed to Plaintiffs and blind copied to EBTH investors.35 The email contained

more complete and detailed financial information than Light had received prior to

the closing, as well as information that Light had not received prior to the

closing.36 The CFO was not an authorized point of contact under the NDA, so




33
     Id. ¶ 48.
34
     Id. ¶ 38.
35
     Id. ¶ 58.
36
     Id. ¶¶ 60–66.


                                            13
Light alleges it could not have contacted him or gathered this information prior to

closing.37

           According to Light, the January 10 email demonstrated that (1) EBTH had

reforecasted its 2016 projected losses in October 2016 and materially increased

them over the loss numbers that had been provided to Light; (2) EBTH and

Plaintiffs, as EBTH insiders and management, knew of this October 2016

reforecast; and (3) Plaintiffs, as EBTH insiders, concealed this information and

continued to knowingly misrepresent EBTH’s financials.38         Light alleges that

Plaintiffs and EBTH utilized accurate EBTH information to manage EBTH and

value their own stock, but knowingly gave Light inaccurate information that they

failed to update or correct.39 Light concludes Plaintiffs fraudulently induced Light

to purchase common stock shares of the Company by “repeatedly and materially

misrepresenting the true (and severely deteriorating) financial condition of the

Company.”40




37
     See id. ¶¶ 57, 68, 97, 129.
38
     Id. ¶ 67.
39
     Id.
40
     Id. ¶¶ 1, 17.


                                          14
         C.       Litigation Ensues; Plaintiffs Demand Advancement Of Their
                  Legal Expenses From The Ohio Action, And EBTH Refuses To
                  Pay.

         On September 5, 2018, Light’s counsel sent a letter to Plaintiffs, demanding

payment of $900,000 in connection with Plaintiffs’ alleged pre-closing statements

and omissions. On September 28, Plaintiffs’ counsel forwarded Light’s September

5 letter to the Company. On November 27, Light’s counsel informed Plaintiffs’

counsel that “[Light] has authorized this Firm to proceed with the filing of a

Complaint against your clients [A. Nielsen, J. Nielsen, and Reynolds].”41 On

December 5, Plaintiffs’ counsel sent the Company a demand for indemnification

and advancement of expenses incurred and to be incurred in connection with

Light’s demand and threatened lawsuit, any lawsuit Light actually filed, and any

future judgments, penalties, fines and amounts paid in settlement.

         Light filed the Ohio Action on January 3, 2019, alleging Plaintiffs materially

misrepresented EBTH’s deteriorating financial condition prior to the SPA’s

closing.      Light’s complaint (the “Original Ohio Complaint”) included claims

against Plaintiffs for violations of federal and Delaware securities laws, common

law fraud, negligent misrepresentation, civil conspiracy, breach of fiduciary duty,

and in the alternative, unjust enrichment.42 Light also brought a claim of aiding


41
     Compl. ¶ 19 (second alteration in original).
42
     Id. Ex. H.


                                               15
and abetting breach of fiduciary duty against EBTH, as well as a claim for breach

of contract against J. Nielsen and Reynolds.

          On January 10, EBTH denied Plaintiffs’ requests for indemnification and

advancement.43 EBTH asserted that Plaintiffs’ involvement in the Ohio Action

was not by reason of the fact that they were former directors or officers of the

Company.44 EBTH stated Plaintiffs “were not acting in their status as officers of

[EBTH] when they sold their shares”45 and that “[c]learly, [Plaintiffs] were acting

in their personal capacities in the personal sale of their common stock.”46

          Undeterred, on January 23, Plaintiffs sent Undertakings for Indemnification

and Advancement of Expenses to EBTH; on February 4, Plaintiffs asked the

Company to reconsider Plaintiffs’ requests.         When EBTH did not respond,

Plaintiffs contacted the Company on February 4 and asked for a response. On

February 8, the Company again denied Plaintiffs’ requests, asserting that the

“Complaint [in the Ohio Action] arises out of a private stock transaction whereby

Light . . . purchased stock held by, among others, [Plaintiffs]” and that “[i]t is clear




43
     Id. Ex. I.
44
     Id. Ex. I at 1–2.
45
     Id. Ex. I at 1.
46
     Id. Ex. I at 2.


                                           16
from the face of the Complaint that this dispute has nothing to do with EBTH or

[Plaintiffs’] former roles at EBTH.”47

         D.      Plaintiffs File This Action To Compel The Advancement Of
                 Expenses In The Ohio Action And To Seek Fees-on-Fees.

         On February 27, Plaintiffs filed the Advancement Complaint to compel the

advancement of their fees and expenses incurred defending against the Ohio

Action. On March 21, EBTH answered the Complaint. On April 11, Plaintiffs

filed the pending Motion. The parties briefed the Motion, and I held oral argument

on May 17. At oral argument, EBTH conceded that Plaintiffs were entitled to

advancement for legal costs and fees accrued in defending the Ohio Action’s

breach of fiduciary duty count. EBTH still disputes entitlement as to the other

counts.

         On June 3, Light filed a First Amended Complaint in the Ohio Action (the

“Ohio FAC”). The Ohio FAC colors the factual and legal allegations set forth in

the Original Ohio Complaint. It adds a claim for violation of Ohio securities laws;

makes Plaintiffs the subject of the aiding and abetting breach of fiduciary duty

claim; and adds A. Nielsen as a defendant to the breach of contract claim. The

Ohio FAC asserts federal securities violations against Plaintiffs based on their

control over EBTH. In addition, the Ohio FAC further details Plaintiffs’ and

EBTH’s roles in the underlying stock purchase transaction, as well as the relief
47
     Id. Ex. O at 1.


                                         17
Light seeks from both Plaintiffs and the Company. Importantly, the Ohio FAC

makes new allegations regarding Plaintiffs’ acts and omissions in connection with

the stock purchase transaction, and alleges that, at every step of the transaction,

Plaintiffs acted as agents of each other and EBTH. The parties agreed the Ohio

FAC affects the disposition of this Motion and therefore completed supplemental

briefing on June 26.48

      II.     ANALYSIS

            A motion for summary judgment will be granted if the pleadings and

materials submitted to the Court “show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.”49 Advancement proceedings are summary by statute.50 As such, summary

judgment is an efficient and appropriate method to expeditiously resolve

advancement disputes because “the relevant question turns on the application of

the terms of the corporate instruments setting forth the purported right to



48
   On June 10, 2019, the Court entered a Stipulation and Proposed Order that directed the
parties to submit supplemental briefing about the Ohio FAC. D.I. 43. Also on June 10,
EBTH conceded advancement as to the fiduciary duty count in the Ohio FAC.
D.I. 44 ¶ 10. On June 14, Plaintiffs filed a Motion for the Entry of Advancement Order
for advancement of costs and fees associated with the fiduciary duty count in the Original
Ohio Complaint and the Ohio FAC. Id. at 1. On June 20, I denied that motion, declining
to evaluate fees on the fiduciary duty count until all entitlement issues have been resolved
in this matter. D.I. 52.
49
     Ct. Ch. R. 56(c).
50
     See 8 Del. C. § 145(k).


                                            18
advancement and the pleadings in the proceedings for which advancement is

sought.”51

       There is no genuine dispute of material fact before the Court.52 I need only

address the following questions: (1) whether Plaintiffs are parties to the Ohio

Action by reason of the fact that they served as EBTH officers or directors and are

therefore entitled to advancement as a matter of law, and (2) whether Plaintiffs are

entitled to fees-on-fees for bringing this action.53 Each count in the Ohio FAC is


51
   Weaver v. ZeniMax Media, Inc., 2004 WL 243163, at *2 (Del. Ch. Jan. 30, 2004)
(quotation omitted).
52
   In briefing, EBTH contended Plaintiffs are not entitled to summary judgment because
there is a genuine dispute of material fact as to whether or not Plaintiffs are parties to the
Ohio Action by reason of the fact that they served as EBTH officers or directors.
D.I. 36 at 2–3. The disputed application of the “by reason of the fact” standard to
undisputed facts does not create a genuine dispute of material fact that precludes
summary judgment. Whether Plaintiffs are parties to the Ohio Action by reason of the
fact of their former roles as EBTH officers or directors is a question of law, not fact.
See, e.g., Homestore, Inc. v. Tafeen, 888 A.2d 204, 214 (Del. 2005) (“The Court of
Chancery properly dismissed [defendant’s] ‘official capacity’ defense as a matter of law
in its summary judgment decision.”); VonFeldt v. Stifel Fin. Corp., 714 A.2d 79, 83, 86
(Del. 1998) (en banc) (resolving the “narrow legal question” of entitlement by analyzing
the language of Section 145 and the language of the defendant corporation’s
indemnification bylaw); Gentile v. SinglePoint Fin., Inc., 787 A.2d 102, 106 (Del. Ch.)
(“Where such a mandatory provision exists, the rights of potential recipients of such
advancements will be enforced as a contract.”), aff’d, 788 A.2d 111 (Del. 2001) (per
curiam).
       At oral argument, EBTH conceded that reasonableness of fees is the only fact in
dispute that would preclude summary judgment. D.I. 40 at 47 [hereinafter “Hearing Tr.”]
(“[T]here are material facts as to the fees that are alleged.”). That dispute has no bearing
on this Motion. I only address the narrow entitlement issue at this stage; reasonableness
of fees will follow, pursuant to the procedures adopted in Danenberg v. Fitracks, Inc.,
58 A.3d 991 (Del. Ch. 2012). See D.I. 52.
53
  EBTH also challenges entitlement on the grounds that certain claims in the Ohio
Action are not properly alleged and/or are not supported by applicable Ohio and federal

                                             19
based on Plaintiffs’ alleged misrepresentations, omissions, and active concealment

of material information, and so I address entitlement generally, rather than on a

count-by-count basis.54 Plaintiffs are entitled to advancement and fees-on-fees, for

the reasons that follow.

       A.     Advancement

       As to advancement, the sole issue presented is whether Plaintiffs are parties

to the Ohio Action by reason of the fact that they served as EBTH officers or

directors, where the challenged transaction involves their personal sale of stock.

Advancement “attract[s] capable individuals into corporate service” by

“provid[ing] corporate officials with immediate interim relief from the personal

out-of-pocket financial burden of paying the significant on-going expenses

law. D.I. 53 at 4–5, 7, 18. EBTH’s challenges are misplaced in this advancement case.
The Ohio Courts, not this Court, will assess the validity or sufficiency of the allegations
in the Ohio Action. For purposes of Plaintiffs’ entitlement to advancement, I rely on the
allegations in the underlying pleadings, which I must accept as true.
54
   The Ohio FAC supplements the Original Ohio Complaint and best helps the Court
“discern the true nature” of the claims in the Ohio Action. Imbert v. LCM Interest Hldg.
LLC, 2013 WL 1934563, at *6 (Del. Ch. May 7, 2013) (citing Brown v. LiveOps, Inc.,
903 A.2d 324, 329 (Del. Ch. 2006)). My holding is supported by the allegations in both
the Original Ohio Complaint and the Ohio FAC. EBTH argues that the Court should
bifurcate its analysis, considering entitlement under the Original Ohio Complaint
separately from entitlement under the Ohio FAC after it became the “operative pleading.”
D.I. 53 at 19–20. When an amended complaint is filed, the Court has the discretion to
look to that complaint to “discern the true nature” of the underlying proceedings and to
rely on it to make a determination as to entitlement. Imbert, 2013 WL 1934563, at *5–6
(relying on pleadings as a whole and noting importance of the amended complaint in that
action); see also Zaman v. Amedeo Hldgs., Inc., 2008 WL 2168397, at *17 (Del. Ch. May
23, 2008) (relying on the “various complaints” filed in the underlying action to determine
if the “by reason of the fact” standard was satisfied). This Court has determined
entitlement by looking at the pleadings as a whole, and I will do so here.


                                            20
inevitably involved with investigations and legal proceedings.”55 “The broader

salient benefits that the public policy behind [S]ection 145 seeks to accomplish for

Delaware corporations will only be achieved if the promissory terms of

advancement contracts are enforced by courts even when corporate officials . . . are

accused of serious misconduct.”56 Plaintiffs’ entitlement to advancement depends

on the mandatory advancement provisions in EBTH’s Charter and Indemnification

Agreements, which incorporate the “by reason of the fact” standard from Section

145 of the DGCL.57

          An advancement claim arises “by reason of the fact” of a person’s corporate

status “if there is a nexus or causal connection between any of the underlying

proceedings contemplated by Section 145(e) and one’s official corporate

capacity.”58 “This language has been interpreted broadly, and includes all actions

brought against an officer or director for wrongdoing that he committed in his

official capacity, and for all misconduct that allegedly occurred in the course of

performing his day-to-day managerial duties.”59 The requisite nexus “exists if

corporate powers were used or necessary for the commission of the alleged


55
     Tafeen, 888 A.2d at 211.
56
     Id. at 218.
57
     Compl. Ex. A, Art. Tenth, §§ 1, 2; id. Ex. B § 5, Ex. C § 5, Ex. D § 5.
58
     Tafeen, 888 A.2d at 214.
59
     Imbert, 2013 WL 1934563, at *5 (quotation omitted).


                                               21
misconduct.”60        The nexus is also established if the underlying claim is

“inextricably intertwined” with the actions taken in the plaintiffs’ former capacities

as officers or directors, such that the plaintiffs would necessarily be required to

defend those actions and possibly disprove allegations that they acted improperly

in those capacities.61

          1.     Light Explicitly Challenges Plaintiffs’ Conduct As Officers
                 Or Directors Of EBTH.

          By its plain text, the Ohio FAC explicitly and repeatedly challenges

Plaintiffs’ conduct as EBTH officers and directors. In alleging that Plaintiffs and

EBTH collectively and fraudulently induced Light to purchase EBTH stock, the

Ohio FAC emphasizes each Plaintiff’s role within EBTH.62 The Ohio FAC states:

          At all relevant times, [Plaintiffs] controlled the Company and acted as
          agents on its behalf and each other as related to [Light’s] purchase of
          stock at issue herein. As alleged below, each of the [Plaintiffs] was a
          central and primary participant in [Plaintiffs’ and EBTH’s] joint
          action to promote the stock sale at issue to [Light], enter into
          agreements between [Light], on the one hand, and all three
          [Plaintiffs], on the other, and to make materially false and/or
          deceptive financial statements and disclosures provided to [Light]
          only through the three [Plaintiffs] on behalf of each other and of the
          Company.63

60
  Hyatt v. Al Jazeera Am. Hldgs. II, LLC, 2016 WL 1301743, at *8 (Del. Ch.
Mar. 31, 2016) (quotation omitted).
61
  Id. at *9 (alteration omitted) (quoting Rizk v. Tractmanager, Inc., C.A. No. 9073-ML,
at 21 (Del. Ch. May 30, 2014) (MASTER’S FINAL REPORT)); see Davis v.
EMSI Hldg. Co., 2017 WL 1732386, at *10 (Del. Ch. May 3, 2017).
62
     See FAC ¶¶ 5–10.
63
     Id. ¶ 11.


                                            22
         The Ohio FAC repeatedly alleges Plaintiffs acted on EBTH’s behalf and in

their roles as EBTH’s agents and managers that directed and controlled the

Company:

          “Prior to the transaction, on or about December 3, 2016,
           [Plaintiffs], acting on behalf of the Company but in furtherance of
           their collective scheme to defraud, provided a copy of an EBTH
           pitch deck that included . . . material financial projection
           information about the Company.”64
          “[T]hrough their statements, disclosures, and dealings leading up
           to the stock transaction, [Plaintiffs] were speaking and making
           statements on behalf of each other and on behalf of the Company
           and acting in their roles as agents of the Company and
           management principals thereof who directed and controlled
           Company policy.”65
          “The December 10, 2016 Email was sent to Mark Sullivan and
           Ellen Schubert by A. Nielsen on behalf of all of [Plaintiffs and
           EBTH], who were referenced as ‘we’ therein . . . .”66

          “[Plaintiffs and EBTH] next provided a December 19, 2016 email
           sent to Mark Sullivan by A. Nielsen from his Company email on
           behalf of all of [Plaintiffs and EBTH], again referenced as ‘we’
           therein . . . .”67
          “In a December 22, 2016 email to Mark Sullivan, sent from a
           Company email address on behalf of [Plaintiffs and EBTH], A.
           Nielsen again described the proposed transaction as a ‘Founder’s
           Stock Offering’ to sell up to 2,950,000 shares of common stock
           owned at that time by the principals of the Company . . . .”68

64
     Id. ¶ 20 (emphasis added).
65
     Id. ¶ 31 (emphasis added).
66
     Id. ¶ 33 (emphasis added).
67
     Id. ¶ 39 (emphasis added).
68
     Id. ¶ 41 (emphasis added).


                                          23
          “In response to this specific inquiry concerning the Company’s
           2016 and 2017 expenses, operations, and profitability, A. Nielsen
           sent a January 3, 2017 email from his Company email address and
           on behalf of [Plaintiffs and EBTH], again referenced as ‘we’
           therein . . . .”69
          “Moreover, given the extent of [Plaintiffs’] respective roles with
           the Company, and their actions on its behalf exposing it and
           themselves to Section 10(b) liability, [Plaintiffs and EBTH]
           knowingly made the above-stated false statements and/or
           omissions of material fact in conflict with their duties to disclose
           arising from the NDA . . . .”70
          “Moreover, as the issuer of the stock on behalf of whom the
           statements and omissions were made under the NDA, and as the
           controlling persons who participated in both the disclosure process
           and the stock transaction, each of the Company and [Plaintiffs] had
           the opportunity to engage in the deceptive schemes, statements,
           and practices to which [Light] was exposed and by which it was
           deceived and induced into purchasing Company stock.”71
          “Given the extent of [Plaintiffs’] respective roles with the
           Company, and their actions on its behalf, [Plaintiffs and EBTH]
           knowingly made the above-stated material false statements and/or
           omissions of material fact.”72
          “[Plaintiffs], through their independent conduct and their control
           of the Company, combined and agreed between them to engage in
           concerted action and through an improper scheme and practice
           designed to defraud and induce [Light] to sign the Common Stock
           Purchase Agreement and to purchase shares of the Company.”73




69
     Id. ¶ 45 (emphasis added).
70
     Id. ¶ 95 (emphasis added).
71
     Id. ¶ 98 (emphasis added).
72
     Id. ¶ 109 (emphasis added).
73
     Id. ¶ 135 (emphasis added).


                                          24
          “[Plaintiffs], through their independent conduct and their control
           of the Company, willfully, maliciously, and with reckless
           indifference caused harm to [Light] . . . .”74
          “[Light] brings this claim as a shareholder for [Plaintiffs’] breach
           of their fiduciary duties owed to the Company and resulting from
           their provision of false and inaccurate information on behalf of the
           Company but in the furtherance of their individual sales of
           Company stock . . . .”75
          “By virtue of their positions as members of the Company’s Board,
           and/or officers of the Company, [Plaintiffs] owed fiduciary duties
           as set forth and alleged herein above.”76

         Light’s claims are “brought against [each] officer or director for wrongdoing

that he committed in his official capacity.”77 Plaintiffs will be required “to defend

their actions as officers and directors of the Company” 78 and possibly disprove

allegations that they acted improperly in those capacities in the Ohio Action.79

This is sufficient to satisfy the “by reason of the fact” standard.

         2.     Plaintiffs Accessed And Misused Confidential EBTH
                Information By Virtue Of Their Roles With EBTH.

         Plaintiffs are also entitled to advancement because the Ohio FAC alleges

Plaintiffs accessed and shared (or purposefully withheld) EBTH’s confidential

financial information by reason of the fact that they served the Company.

74
     Id. ¶ 137 (emphasis added).
75
     Id. ¶ 140 (emphasis added).
76
     Id. ¶ 152 (emphasis added).
77
     Imbert, 2013 WL 1934563, at *5 (quotation omitted).
78
     Davis, 2017 WL 1732386, at *10.
79
     Rizk, C.A. No. 9073-ML, at 22–23.


                                            25
“[W]here the claims asserted against a defendant in an action are based on the

misuse of confidential information that the defendant learned in his or her official

corporate capacity, that action qualifies as being asserted ‘by reason of the fact’ of

that corporate capacity.”80 Advancement is appropriate if the “[t]he gravamen of

the underlying complaint is that [the plaintiff] had access to proprietary

information by reason of the fact that he was a director and officer of [the

defendant] and that he wrongly used that information for his personal benefit.”81

The relevant inquiry “is into whether the [wrongful] scheme is alleged to have

employed the corporate powers (or, for example, confidential inside information

acquired through the corporate status) conferred upon the officer by virtue of his

status.”82

         The Ohio FAC alleges that Plaintiffs were able to share false, misleading, or

incomplete EBTH information because they were Company “insiders” with

authority to control EBTH’s financial narrative.83         Through the NDA, EBTH

explicitly authorized Plaintiffs to share the Company’s confidential and proprietary




80
  Pontone v. Milso Indus. Corp., 100 A.3d 1023, 1052 (Del. Ch. 2014); see also
Holley v. Nipro Diagnostics, Inc., 2014 WL 7336411, at *9 (Del. Ch. Dec. 23, 2014).
81
     Brown, 903 A.2d at 330.
82
     Perconti v. Thornton Oil Corp., 2002 WL 982419, at *7 (Del. Ch. May 3, 2002).
83
     FAC ¶¶ 19, 38, 53, 67, 69–70, 97.


                                            26
information in relation to the stock purchase transaction with Light, through SLC.84

The Ohio FAC alleges that, pursuant to the NDA,

          all contacts, requests, and discussions with EBTH Inc. and its advisors
          and agents regarding any potential investment in the Company’s stock
          or other transaction with the Company were to occur only through the
          Principals of the Company (including and limited to specifically to
          Andy Nielsen, Jon Nielsen, Mike Reynolds or Chip Nielsen), who were
          specifically identified as its agents and controlling “Principals” and
          were thereby, without limitation, acting as express and apparent
          agents of the Company and of each other in connection with the
          transactions contemplated by the NDA and their statements and
          representations related thereto.85

A. Nielsen signed the NDA as EBTH’s CEO.86 Under the NDA, EBTH permitted

Light to communicate about the Company’s finances solely with Plaintiffs and

Chip Nielsen (who Plaintiffs allegedly controlled). Plaintiffs spoke (or failed to

speak) to Light in their roles as EBTH “Principals.”

          So empowered, Plaintiffs allegedly provided Light with false information.

Because they controlled EBTH’s financial records, Plaintiffs were able to prepare

and provide Light with documents that included false information, omitted material

information, and misrepresented, among other things, that EBTH had favorable


84
   The Ohio FAC alleges Plaintiffs owed Light the duty to speak fully and truthfully
under several sources: the NDA (id. ¶¶ 95, 98, 115, 125–126, 143); the SPA
(id. ¶¶ 158, 160); state and federal security laws, because Plaintiffs were controlling
persons or issuers of stock (id. ¶¶ 93, 95, 107, 109); and fiduciary duties stemming from
Plaintiffs’ roles as EBTH officers or Board (id. ¶¶ 140–41, 152–54).
85
     Id. ¶ 29 (emphasis added).
86
     Id. ¶ 30.


                                            27
projections for 2016.87 As insiders, Plaintiffs “deliberately provided only selected

information” and knew that the information they provided did not reflect EBTH’s

true financial state.88

           For example, Plaintiffs provided Light with an EBTH pitch deck. 89 A.

Nielsen allegedly sent the pitch deck on behalf of EBTH and the other Plaintiffs.

He sent it “from his Company email account and bearing the signature block of A.

Nielsen as Chief Executive Officer of the Company.” 90 The email was “copied to

J. Nielsen at his Company email address, and the EBTH pitch deck itself [was]

marked on every page with the name and logo of the Company.”91

           Plaintiffs subsequently provided Light with additional information that was

consistent with the pitch deck, but did not reflect the Company’s true financial

condition.92 In crafting the financial statements they shared with Light, Plaintiffs

purposefully removed key information from spreadsheets.93 Plaintiffs allegedly

concealed that the Company completed a reforecast in early October 2016 and




87
     See id. ¶¶ 35, 37–38, 47–48, 59–60, 62–67, 69–70.
88
     Id. ¶ 49.
89
     Id. ¶ 20.
90
     Id. ¶ 23.
91
     Id.
92
     See id. ¶¶ 33, 38, 41, 60.
93
     See, e.g., id. ¶¶ 37, 46–48, 61–64, 66.


                                               28
failed to disclose that information in order to remedy previous inconsistent

statements.94

         In emails, Plaintiffs leveraged their insider status, directing Light to “pay

most attention” to false, misleading, or incomplete information in documents that

Plaintiffs controlled.95 Plaintiffs represented that the documents and other written

representations provided the Company’s “most current” information before the

Founder’s Stock Offering.96 This was not the case.97

         All of the foregoing projections, financial assessments, and
         representations were made by insiders, engaged in the management of
         the Company, who had complete[] access to and responsibility for the
         Company’s financial projections and reporting, who were
         knowledgeable regarding the accurate information at the time that
         inaccurate projections were provided to [Light], and who failed to
         provide updated and corrected information to [Light] (including
         through the apparent adulteration of financial documents) during the
         ongoing communications of the parties prior to the closing of the
         stock sale transaction. . . . Thus, the facts show that [Plaintiffs and
         EBTH], as corporate insiders and participants in the stock transaction,
         acted through a knowing and deliberate scheme to induce [Light] to
         purchase Company stock from them in a reckless and highly
         unreasonable manner given their positions as informed insiders who
         were presenting a false narrative and statement of the Company’s
         financial condition and failing to update and correct that deceptive
         depiction.98


94
     See id. ¶¶ 35, 38, 47–48, 60, 63–65.
95
     See id. ¶¶ 33, 36, 38.
96
     Id. ¶¶ 39–41.
97
     See id. ¶¶ 48, 57–68, 71, 74, 76.
98
     Id. ¶¶ 69–70 (emphasis added).


                                            29
         Light relied on Plaintiffs’ information and trusted its accuracy because they

were Company insiders.99             Because the NDA limited Light’s sources of

information to Plaintiffs and one other insider, Light had no way of knowing that

the information Plaintiffs provided was false.100

         Advancement is appropriate because the “gravamen” of the Ohio FAC is

that Plaintiffs misused proprietary EBTH information, which they accessed,

filtered, and distributed by reason of the fact that they were directors or officers of

the Company.101 Plaintiffs were Principals of EBTH under the NDA “by reason of

the fact” of their roles at EBTH, and therefore are parties to the Ohio Action by

reason of that fact as well.102 Plaintiffs will need to defend Light’s claims that,

while acting on EBTH’s behalf, they provided Light with false or misleading

information, knew the information was false or misleading, and could have

corrected any false or misleading statements by virtue of their roles with the

Company.          Light’s allegations that Plaintiffs misused “confidential inside

99
     See id. ¶¶ 68–70, 87, 99, 110, 117, 128.
100
      See id. ¶¶ 68–71, 98–99, 109–10, 118, 125, 128–29.
101
    See Brown, 903 A.2d at 330; see also Sider v. Hertz Global Hldgs., Inc., C.A. No.
2019-0237, at 58 (Del. Ch. May 14, 2019) (TRANSCRIPT) (“It is difficult to think of a
less personal task than preparing a corporation’s financial statements or a task more
deeply tied to the use of corporate powers.”).
102
    EBTH argues that the NDA did not create a duty to disclose and will not be
dispositive in the Ohio Action. D.I. 53 at 16–17. As mentioned, that argument on the
merits must be made in the Ohio Action. See supra note 53. Light alleged that the NDA
created a duty on behalf of EBTH and Plaintiffs as principals of EBTH.
See, e.g., FAC ¶ 95. I accept those allegations as true in this action.


                                                30
information acquired through the corporate status” satisfy the “by reason of the

fact” standard.103

          3.     Plaintiffs Are Entitled To Advancement Even If They Entered
                 Into The SPA In Their Personal Capacities.

          The SPA governed Plaintiffs’ sale of their personal stock. According to

EBTH, Plaintiffs’ actions were purely personal and do not establish a nexus to

conduct taken in their official capacities because the Company was not formally

involved in the stock purchase transaction, and because Plaintiffs, not EBTH,

benefitted from the transaction. EBTH alleges that Light is a “complete legal

stranger” to the Company because EBTH was not a party to the SPA and because

SLC, not Light, entered into the NDA.104 Relying on the belief that the Company

was far removed from the transaction, EBTH contends that advancement is

improper because the Ohio Action only implicates Plaintiffs’ personal contractual

obligations.105 I disagree.

          Advancement rights do not attach “when the parties are litigating a specific

and personal contractual obligation that does not involve the exercise of judgment,




103
      Perconti, 2002 WL 982419, at *7.
104
      D.I. 53 at 17; D.I. 36 at 6, 23.
105
      D.I. 53 at 11–12; see also D.I. 36 at 14–15.


                                               31
discretion, or decision-making authority on behalf of the corporation.”106 “When a

corporation seeks to avoid an officer’s demand for advancement on the ground that

the claim the officer is defending is not an advanceable claim, in order to prevail,

the claim at issue must clearly involve a specific and limited contractual obligation

without any nexus or causal connection to official duties.”107 This is a difficult

standard, and the Court will favor advancement if “[t]he claims in the underlying

action are not nearly so limited.”108

            The Delaware Supreme Court has directed an expansive approach when

assessing the capacity in which a party seeking advancement entered into an

agreement.109 Advancement will be appropriate where the collective pleadings and

papers demonstrate that the underlying allegations “are not merely allegations that

Plaintiffs have breached specific contractual terms personal to them.”110 This may

be true even where the former officer or director was acting in her personal

capacity as a seller when making certain representations and warranties, where the

106
    Hyatt, 2016 WL 1301743, at *8 (quotation omitted); see also Weaver,
2004 WL 243163, at *3 (“‘[B]y reason of the fact’ is not construed so broadly as to
encompass every suit brought against an officer and director.”).
107
      Davis, 2017 WL 1732386, at *10 (quotation omitted).
108
      Id.
109
    VonFeldt, 714 A.2d at 85 (“In keeping with the aversion to undue formalism, we
decline to engage in the hyper-technical exercise of trying to measure the ‘scope’ of Stifel
Financial’s request against the various roles VonFeldt filled at SNC. Stifel Financial was
surely aware that, in today’s corporate world, directors will commonly extend their
official activities beyond the four walls of the boardroom.”).
110
      Davis, 2017 WL 1732386, at *10.


                                            32
former director or officer was not formally acting on behalf of the corporation

when the wrongful act occurred, and where the underlying transaction did not

involve the corporation.111 The fact that the director or officer’s conduct was

motivated by greed or personal gain will not preclude advancement.112

       Although EBTH was not a party to the SPA, the Ohio FAC alleges that by

entering into the NDA with SLC, EBTH anointed Plaintiffs as exclusive sources of

confidential Company information to support the SPA. As Principals under the

NDA, Plaintiffs exercised their judgment, discretion, or decision-making authority

on EBTH’s behalf when they shared confidential Company information with Light.

The Ohio FAC sufficiently demonstrates that Plaintiffs’ roles as EBTH Principals

were inextricably intertwined with their roles as sellers pursuant to the SPA.

      The fact that Plaintiffs entered into the SPA as individual sellers and not in

their formal capacities as officers and directors of the Company is not dispositive.

Then-Master LeGrow granted advancement where a corporate insider entered into


111
    See, e.g., id. (noting plaintiffs were sued for breaching personal representations in a
stock purchase agreement); Rizk, C.A. No. 9073-ML, at 21 (noting plaintiff was sued “in
his capacity as a seller”); Pontone, 100 A.3d at 1050 (noting plaintiff was not affiliated
with the company as an officer or director at the time the misconduct occurred); Brown,
903 A.2d at 324 (noting company sued plaintiff and indicating company was not a party
to transaction where plaintiff “wrongfully misappropriated the corporation’s confidential
information and used it in forming a competing enterprise”).
112
   Tafeen, 888 A.2d at 214 (noting case law “reflects a consistent line of authority
upholding the contractual and statutory advancement and indemnification rights of
corporate officials charged with serious misconduct allegedly inspired by personal greed”
(quotation omitted)).


                                            33
a transaction as an individual seller and was later sued for breaching

representations and warranties made in that capacity. In Rizk v. Tractmanager,

Inc., a former CEO was sued for breach of contract from alleged

misrepresentations in the underlying Merger Agreement.113 The company argued

that the CEO was not entitled to advancement because the representations were

made in his capacity as a seller, not as CEO.114 In particular, the defendant argued

that the sellers “made a series of representations and warranties in the Merger

Agreement, placed money and equity in escrow to cover potential indemnification

liabilities associated with breaches of those representations and warranties, and that

those escrowed funds are the subject of the breach of contract claim.”115 Master

LeGrow rejected this argument and granted advancement because the breach of

contract claim was “inextricably [] intertwined” with actions taken in plaintiff’s

former capacity as CEO.116




113
   Rizk, C.A. No. 9073-ML, at 20–21. After then-Master LeGrow issued her final report,
the Rizk defendants filed a Notice of Exceptions to the final report. See Rizk D.I. 52. The
action was then assigned to a Vice Chancellor for the purpose of hearing the exceptions
to the final report. See Rizk D.I. 53. Before the Court had the opportunity to address
those exceptions, the parties stipulated to dismissal with prejudice. See Rizk v.
Tractmanager, Inc., 2014 WL 5788767 (Del. Ch. Nov. 5, 2014) (granting stipulation of
dismissal with prejudice). The final report was never adopted by the Court.
114
      Rizk, C.A. No. 9073-ML, at 21.
115
      Id. at 20–21 (internal quotation marks omitted).
116
      Id. at 21.


                                              34
         I am persuaded by the analysis in Rizk. EBTH’s argument to the contrary

“would place a narrow reading on the ‘by reason of the fact’ standard, a standard

this Court consistently interprets broadly and in favor of advancement.” 117 While

Plaintiffs entered into the SPA in their personal capacities, the Company supported

the transaction, and Plaintiffs allegedly used their Company status to misrepresent

EBTH’s confidential information for their personal gain. EBTH has failed to show

that Light’s claims “clearly involve a specific and limited contractual obligation

without any nexus or causal connection to official duties.”118

         Relatedly, EBTH argues that Plaintiffs did not misuse their corporate powers

because they could have breached their contractual obligations under the SPA even

if they were never EBTH officers or directors.119 EBTH “cites no authority in

support of its argument that this inquiry should turn on whether a non-officer

employee could engage in the wrongdoing alleged in the complaint, and such a

rule appears inconsistent with the summary nature of advancement proceedings

and the record typically considered by the Court in resolving these disputes.”120




117
    Id. at 17–18 (citing Underbrink v. Warrior Energy Servs. Corp., 2008 WL 2262316,
at *6–7 (Del. Ch. May 30, 2008)).
118
      Davis, 2017 WL 1732386, at *10 (quotation omitted).
119
      D.I. 36 at 16–18.
120
      Rizk, C.A. No. 9073-ML, at 17.


                                            35
            In Rizk, then-Master LeGrow rejected this position because it “would place a

narrow reading on the ‘by reason of the fact’ standard”121 and “would create an

artificial distinction in which advancement was dependent on whether the conduct

at issue in the underlying complaint was conduct in which only an officer could

engage.”122        “This distinction is particularly ill-fitted in this case” because

according to the FAC, Plaintiffs served as EBTH officers or directors at all times

relevant to the stock purchase transaction.123 Accepting EBTH’s argument would

impermissibly require the Court “to undertake fact-finding outside the limited

inquiry typically involved in an advancement dispute.”124

            The Ohio FAC asserts Plaintiffs breached the SPA because they were able to

access and misuse EBTH’s confidential information by virtue of their positions

with the Company. EBTH’s proposed thought exercise, which asks this Court to

consider whether Plaintiffs hypothetically could have accessed Company

information and misused it in breach of the SPA if they had not served in their

respective roles with EBTH, is not sanctioned by Delaware law and does not

preclude advancement.




121
      Id.
122
      Id. at 18 (emphasis in original).
123
      Id.
124
      Id.


                                             36
         4.     The Nature of the Underlying Claims Does Not Preclude
                Advancement.

         Finally, EBTH argues that advancement is inappropriate because certain

claims in the Ohio Action—specifically the breach of contract and unjust

enrichment claims—are not premised on Plaintiffs’ fiduciary duties to the

Company, as evidenced by the fact that the claims seek rescission as a remedy.125

The “by reason of the fact” standard can be met even where the cause of action

does not specify a breach of fiduciary duty, if “the conduct that is alleged to be a

breach of the SPA is the same conduct through which Plaintiffs are alleged to have

misused their corporate powers.”126

         Here, the Ohio FAC presents a “quintessential” fiduciary duty claim for

which EBTH has conceded advancement.127 That claim is premised on the same

conduct that underlies the other claims in the Ohio FAC. As such, those claims

“all could be seen as fiduciary allegations” because they involve the charge that




125
      See D.I. 53 at 4–8; D.I. 36 at 24–25.
126
   Davis, 2017 WL 1732386, at *9 (distinguishing Cochran v. Stifel Fin. Corp., 2000
WL 1847676 (Del. Ch. Dec. 13, 2000), aff’d in part, rev’d in part, 809 A.2d 555 (Del.
2002)); see also Pontone, 100 A.3d at 1051.
127
    See Hearing Tr. at 5, 31–32, 42; see also Zaman, 2008 WL 2168397, at *17 (“In
considering whether a corporate official faces an official capacity claim, the key inquiry
is whether the claim depends on a showing that the official breached duties,
quintessentially fiduciary duties, he owed to the corporation in that capacity or faces
liability from a third party due to actions taken in his official capacity.”).


                                              37
Plaintiffs failed to live up to their duties of loyalty and care to the corporation.128

For example, Light alleges that Plaintiffs owed fiduciary duties by virtue of their

positions with the Company, and that Plaintiffs “acted contrary to their fiduciary

duties to the Company when they provided materially inaccurate and/or incomplete

financial information to [Light] . . . and exposed the Company to resulting

liability.”129 The Ohio FAC’s claims are “grounded in [Plaintiffs’] alleged misuse

of the substantial fiduciary responsibility they were given as key managerial

agents” generally and under the NDA.130 The Ohio FAC’s allegations, “couched

as breaches of representations and warranties in the SPA, are not merely

allegations that Plaintiffs have breached specific contractual terms personal to

them. Instead, Plaintiffs will be required to defend their actions as officers and

directors of the Company and their alleged intentional abuse of their corporate

powers.”131

          B.        Fees-on-Fees

          Plaintiffs are entitled to fees-on-fees in prosecuting this action. “Plaintiffs

who successfully prosecute an advancement suit are generally entitled to an

appropriate award of fees for the expenses incurred in litigating the suit, unless the

128
   Reddy v. Elec. Data Sys. Corp., 2002 WL 1358761, at *6 (Del. Ch. June 18, 2002);
see also FAC ¶¶ 141–46.
129
      FAC ¶ 144.
130
      Davis, 2017 WL 1732386, at *9 (quotation omitted).
131
      Id. at *10.


                                            38
parties have agreed otherwise.”132 Here, the parties have not agreed otherwise.

The Charter and Indemnification Agreements grant Plaintiffs broad rights to

expenses in prosecuting an advancement suit.

         Plaintiffs rely primarily on the Charter for fees-on-fees proportional to their

success, as the Indemnification Agreements’ unconditional fees-on-fees grant is

too broad.133 Section 7(d) of the Indemnification Agreements entitles Plaintiffs to

fees-on-fees “regardless of whether Indemnitee ultimately is determined to be

entitled to such . . . advancement of expenses.”134 In Levy v. HLI Operating

Company, Inc., Vice Chancellor Lamb invalidated a provision allowing for fees-

on-fees regardless of whether the plaintiff was successful in bringing the

advancement action.135 The Court held that such provisions are contrary to public

policy and void as a matter of law.136 Having voided the provision, the Court


132
      Thompson v. Orix USA Corp., 2016 WL 3226933, at *7 (Del. Ch. June 3, 2016).
133
    In their brief, Plaintiffs recognized that provisions such as Section 7(d) of the
Indemnification Agreements “have been ruled void under Delaware law,” citing Levy v.
HLI Operating Co., 924 A.2d 210 (Del. Ch. 2007). D.I. 37 at 25 n.14. But at oral
argument, Plaintiffs argued that Levy left open the possibility of full indemnification for
partial success, and requested full indemnification under Section 7(d) in view of
Defendants’ concession of advancement on the fiduciary duty claim. Hearing Tr. at 31–
32. I do not reach that issue because Plaintiffs succeeded, in whole, on their Motion.
134
      Compl. Ex. B § 7(d), Ex. C § 7(d), Ex. D § 7(d).
135
      See Levy, 924 A.2d at 225–27.
136
    See id. at 226 (“[S]ection 145 . . . is best read as limiting a corporation’s power to
indemnify fees on fees to those situations where success is achieved on the underlying
claim. . . . [A]llowing a contractual provision such as the one in [this case] to stand
contravenes notions of sound public policy previously noted by this court.”).


                                              39
explained that the plaintiffs were still entitled to fees in proportion to the extent of

their success in bringing the action.137

         EBTH’s Charter grants Plaintiffs appropriately proportional fees:           “if

successful in whole or in part, [Plaintiffs] shall be entitled to be paid the expense of

prosecuting such claim.”138 Plaintiffs are entitled to fees-on-fees in an amount

proportional to their success in this action. Because Plaintiffs succeeded in full on

their Motion, they are entitled to reimbursement of their legal fees and expenses

incurred in this litigation.

      III.   CONCLUSION

         For the foregoing reasons, Plaintiffs’ motion for summary judgment is

GRANTED. The Plaintiffs are entitled to advancement of expenses and fees in the

Ohio Action and fees-on-fees incurred in bringing this action. The parties shall

submit a stipulated form of order within ten days of this opinion imposing the




137
    Id. at 225–26 (“A contractual agreement for indemnification of fees on fees, then,
cannot overstep this bright-line legal boundary. A party must succeed (at least to some
extent) on its underlying indemnification action to have a legally cognizable claim for
monies expended in forcing its indemnitor to make it whole.”); id. at 227 (“For these
reasons, the provision found in section 4 of the indemnification agreements which
purports to require Old Hayes to indemnify the plaintiffs for fees and expenses incurred
in this action regardless of their success on the merits is invalid. . . . Any fees and
expenses advanced to Christophe and Witt are subject, in an inverse proportion to the
level of success they ultimately achieve in this case, to a right of recovery by Old
Hayes.” (footnotes omitted)).
138
      Compl. Ex. A, Art. Tenth, § 3.


                                           40
framework detailed by this Court in Danenberg v. Fitracks, Inc.,139 which shall

govern the submission of further requests for advancement and the prompt

resolution of any disputes that arise regarding such requests.




139
      Fitracks, Inc., 58 A.3d at 1001–03.


                                            41